Scott and Walker, J J., dissenting: It may be defendant was not bound to go beyond the limits of his county to serve the warrant in his hands, but it is conceded that, under the statute, it was lawful for him to do so. Having gone beyond the limits of his county, and arrested the party charged with crime, he could only charge the fees allowed by law. He was acting as a constable by virtue of the warrant in his hands, and he could not lawfully demand or take any compensation for his services, as an officer, other than the fees allowed by statute.